Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 1 of 31 PageID 7




                            EXHIBIT 1
          Case 8:20-cv-01077-CEH-CPT
Filing # 103505613                     DocumentPM
                    E-Filed 02/18/2020 04:35:44 1-1 Filed 05/08/20 Page 2 of 31 PageID 8



                      IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
                                IN AND FOR POLK COUNTY, FLORIDA



         GEORGE ZIMMERMAN,
         Polk County, FL

                           Plaintiff,
         v.

         PETE BUTTIGIEG,
         Fort Wayne, IN
                                                                           COMPLAINT
                and

         ELIZABETH WARREN,
         Washington DC


                            Defendants.


         I.     INTRODUCTION

                1.      Plaintiff George Zimmerman (“Zimmerman”) brings this action against Pete

         Buttigieg (“Buttigieg”) and Elizabeth Warren (“Warren”) in their individual capacities for

         defamation with actual malice or at a minimum a reckless disregard for the truth. Both Defendant

         Buttigieg and Defendant Warren individually defamed and disparaged Plaintiff Zimmerman in

         separate postings on their Twitter accounts on February 5, 2020. Defendant Buttigieg and

         Defendant Warren defamed Zimmerman for political gain in misguided and malicious attempts

         to bolster their standings amongst African-American voters, all at Zimmerman’s expense.

         II.    JURISDICTION AND VENUE

                2.      This is an action for damages in excess of $15,000.00 exclusive of interest, costs

         and attorneys’ fees.




                                                        1
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 3 of 31 PageID 9



        3.      Venue is proper in Polk County, Florida, as Plaintiff Zimmerman is a resident of

this county and judicial circuit and a citizen of Florida.

III.    PARTIES

        4.      George Zimmerman (“Zimmerman”) or (“Plaintiff”) is an individual, natural

person, who at all material times was and is a natural citizen of the state of Florida, residing in

this circuit.

        5.      Pete Buttigieg (“Buttigieg”) is an American politician, a former mayor of South

Bend, Indiana and a 2020 candidate for the Democrat Party nomination for President of the

United States of America. Defendant Buttigieg has 1,600,000 Twitter followers. He tweets

multiple times per day for the purposes of informing the public and his followers, obtaining

media coverage, and building political support. Defendant Buttigieg’s tweets are widely covered

in the national and international media, and in particular in the state of Florida, which is the third

largest state and crucial to win the 2020 presidential Democrat primary and general presidential

election. Defendant Buttigieg won the recent Iowa Caucus and is currently a leading candidate

for the Democrat party nomination. Defendant Buttigieg has received heavy criticism from black

activists for poor record as regards the black community. Defendant Buttigieg has been called

out for the sharp increase in arrests of African Americans when he became Mayor of South

Bend, his controversial firing and demoting of a black police chief, and for his comments in a

speech in 2015 in which he stated that “all lives matter” as a response to the “Black Lives

Matter” slogan and movement. Defendant Buttigieg has disingenuously apologized repeatedly

for all three of these actions, and has expressed concern over the well-documented lack of

electoral support for his candidacy amongst African American voters in polling.




                                                  2
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 4 of 31 PageID 10



       6.      Elizabeth Warren (“Warren”) has been a nationally known political figure in the

United States since becoming a U.S. Senator representing Massachusetts in 2013. Warren is

currently also a 2020 candidate for the Democrat Party nomination for President of the United

States of America. Defendant Warren has 3,600,000 Twitter followers. Defendant Warren tweets

multiple times per day for the purposes of informing the public and her followers, obtaining

media coverage, and building political support, particularly in the state of Florida, the third

largest state and which is crucial to win the 2020 Democrat presidential primary and the general

presidential election.   Defendant Warren’s tweets are widely covered in the national and

international media. Defendant Warren often appeals for the support of African-American voters,

a significant voting block. Defendant Warren also lacks significant African-American support,

which she has stated she is seeking to support her candidacy which appears to be fading from its

previous popularity. Defendant Warren recently admitted that her campaign has mistreated

African-American staffers in her campaign organization in Nevada, and that she personally

disingenuously apologized to the staffers for the “systemic racism” that infected her campaign.

IV.    STANDING

       7.      Plaintiff George Zimmerman (“Zimmerman”) has standing to bring this action

because he has been directly affected, harmed, and victimized by the unlawful conduct

complained herein which occurred in this circuit and where he resides. His injuries are

proximately related to the conduct of Defendant Buttigieg and Defendant Warren.

V.     FACTS

       8.      On February 5, 2020, Defendant Buttigieg posted a Tweet to his 1,600,000

Twitter followers (Exhibit 1): Trayvon Martin would have been 25 today. How many 25th

birthdays have been stolen from us by white supremacy, gun violence, prejudice, and fear?




                                                3
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 5 of 31 PageID 11



#BlackLivesMatter. In only 3 days, Defendant Buttigieg’s Tweet received 42,000 likes, 13,300

replies, and 6,600 retweets. This Tweet received national media coverage as well, and in

particular in the state of Florida, including but not limited to Polk County.

       9.      On February 5, 2020, Defendant Warren posted a Tweet to her 3,600,000 Twitter

followers (Exhibit 2): My heart goes out to @SybrinaFulton and Trayvon's family and friends.

He should still be with us today. We need to end gun violence and racism. And we need to build a

world where all of our children—especially young Black boys—can grow up safe and free.

Defendant Warren’s Tweet also included a retweet of four photos of Trayvon Martin as a small

child, between the ages of 4 to 10 years old. In only 3 days, Defendant Warren’s Tweet received

7,300 likes and 1,000 retweets. Defendant Warren’s Tweet received national media coverage,

and in particular in the state of Florida, and thus in Polk County.

                                           Background

       10.     In February 2012, Zimmerman was 29 years old, married, and living at the

Retreat at Twin Lakes townhome complex in Sanford, Florida. He was working as a forensic

fraud underwriter for Digital Risk and attending Seminole Community College. Zimmerman was

studying Political Science/Criminal Justice on a path to becoming an attorney. In his spare time,

Zimmerman was a social activist and minority advocate. He had led a community-wide effort to

seek justice for Sherman Ware, a homeless black man who was attacked by the son of a white

police officer. Zimmerman was also acting as a mentor in a program for African American teens

whose parents were in prison. After a rash of robberies and home invasions at the Retreat at

Twin Lakes townhome community where he lived, Zimmerman joined the neighborhood watch

program.




                                                  4
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 6 of 31 PageID 12



       11.    In February 2012, 17-year-old Trayvon Martin (“Trayvon”) was living with his

mother Sybrina Fulton in Miami. Trayvon was often getting into fights at Michael Krop High

School and was suspended 3 times. In text messages to a friend, Trayvon lamented only breaking

the nose of a student whom he had fought because “he snitched on me” and insisted he would

fight the student again because “he ain't bleed enough for me.” An expulsion hearing was set for

Trayvon after he tried to hit a bus driver. Trayvon’s text messages indicated he was dealing

handguns to his underage friends, and that he was a heavy marijuana user. During this time,

Trayvon self-identified as a gangster and used a Twitter handle that indicated affiliation with a

Miami street gang.

       12.    In February 2012, 16-year-old Brittany Diamond Eugene (“Eugene”) was a

sophomore at Miramar High School. In early February 2012, Eugene and Trayvon began a

romantic relationship. They spoke on the phone for an average of 5 hours per day and exchanged

about 50 text messages each day. Text messages indicate the relationship was loving and sexual.

Eugene is the half-sister of Rachel Jeantel (“Jeantel”), they share the same biological mother,

Marie Eugene, but grew up in different homes. In February 2012, Jeantel was an 18-year-old

ninth grader at Miami Norland Senior High School. Jeantel was in the ESE (Exceptional Student

Education) Program because she was reading on a 4th grade level and had failed two years of

school. Jeantel was one year older and 120 pounds heavier than Trayvon.

       13.    After Trayvon’s third suspension from school in mid-February 2012, rather than

supervise him at home, Trayvon’s mother, Sybrina Fulton, “kicked him out” according to

Trayvon's text messages, and Trayvon took a bus to stay with his father, Tracy, in Sanford,

Florida.




                                               5
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 7 of 31 PageID 13



       14.     On February 26, 2012, having slept little the night before due to marijuana use

and partying with his cousin, Trayvon spent much of the day speaking on the phone and texting

with Eugene who was in Miami. Trayvon was speaking with Eugene both before and after he

exited a 7-11 mini market at approximately 6:30 PM in the evening of February 26, 2012. While

driving to Target at around 7:09 PM, Zimmerman spotted Trayvon standing in the rain between

two townhomes and making no attempt to get out of the rain. Zimmerman pulled over and called

the non-emergency number of the Sanford police to report a suspicious person, as the

neighborhood watch group members had been advised to do. Trayvon, while still on the phone

with Eugene, then approached and circled Zimmerman’s parked car while Zimmerman was still

speaking to the dispatcher. Zimmerman described Trayvon to the dispatcher as looking like he

was “on drugs or something” (Trayvon was later found to have marijuana in his system above

the legal limit to drive in most states). Then, while still on the phone with Eugene, Trayvon

departed the area of Zimmerman’s car, which Zimmerman also reported to the dispatcher. The

dispatcher repeatedly asked Zimmerman which way the person had gone, prompting Zimmerman

to get out of his car to try to assist the dispatcher. Not having seen Trayvon at all during the next

four minutes, and after failing to find a street address to give the dispatcher where a police

officer could meet him, Zimmerman asked the dispatcher to tell the officer to meet him back at

his parked car. Zimmerman then walked toward his parked car, and almost there, Trayvon

appeared and approached Zimmerman from behind, and called out, “What's your problem?”. As

Zimmerman answered “I don't have a problem” Trayvon immediately sucker-punched

Zimmerman in the nose, breaking it, and straddled him as he fell to the ground. Trayvon then

began slamming Zimmerman’s head onto the concrete sidewalk and tried to smother

Zimmerman as he yelled for help at least 14 times according to 911 audio recordings. Trayvon




                                                 6
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 8 of 31 PageID 14



was also raining down blows on Zimmerman “MMA Style” according to eyewitness Jonathan

Good (“Good”) who, hearing the disturbance, came out of his neighboring townhome and

shouted at Trayvon to stop the assault or he would call the police. Trayvon did not stop the

assault on Zimmerman, so Good retreated back into his townhome to call police. Zimmerman

was disoriented and choking on blood from his broken nose. Fearing he would go unconscious

from the continued bashing of his head onto the concrete sidewalk, he reached for his legal

firearm and discharged a single shot to stop the assault. Trayvon requested of Zimmerman, “tell

Mama ‘Licia I’m sorry,” referring to his stepmother Alicia Stanley.

       15.    On March 12, 2012, George Zimmerman was exonerated of any wrongdoing after

a thorough investigation by the Sanford Police Department. Sanford Florida Police Chief Bill

Lee explained at a press conference that the Sanford police investigation had included extensive

interviews with Zimmerman (without an attorney present), eye-witness Johnathon Good,

numerous Retreat at Twin Lakes residents, reviews of 911 calls, examination of the physical

evidence of Zimmerman’s broken nose and head lacerations and Trayvon’s bruised knuckles,

and the location of the altercation. Lee declared that the investigation concluded the shooting

was an act of self-defense and there were no grounds to arrest Zimmerman. It was not even a

stand your ground case.

       16.    Eight days later, on March 20, 2012, a mysterious “phone witness” was

introduced by way of voice recorder to the public at a press conference by Martin family attorney

Benjamin Crump (“Crump”). Crump claimed that 16-year-old Eugene was Trayvon Martin’s

girlfriend and that what she had heard over the phone was all the evidence needed to arrest and

convict George Zimmerman of murder. The state of Florida then appointed a Special Prosecutor

who came to Miami on April 2, 2012 to interview Eugene. However, after arriving at Eugene’s




                                               7
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 9 of 31 PageID 15



home in Miramar, they were directed to pick up Eugene at the home of a woman who had

worked for Trayvon’s mother. That’s when 18-year-old Rachel Jeantel, Eugene’s half-sister,

appeared and she claimed that she was Trayvon’s girlfriend, and that her nickname was

“Diamond Eugene.” Jeantel made many false claims to prosecutors and incriminated

Zimmerman as the aggressor in the altercation with Trayvon. Prosecutors chose to believe

Jeantel, despite her contradicting of all the eyewitnesses and physical evidence, and Jeantel’s

statements were used to form an affidavit of probable cause for Zimmerman’s arrest and charges

for second-degree murder.

       17.     On July 13, 2013, Zimmerman was acquitted of all charges. Despite this,

Zimmerman and his family have been the target of death threats ever since. Today, Zimmerman

still lives in constant fear of physical harm to himself and his family due to the death threats,

which appear in rap music as well as online social media commentary. In 2015, a man named

Matthew Apperson attempted to murder Zimmerman by shooting a bullet at him that missed his

head by inches. Apperson was sentenced to 20 years in prison. On December 19, 2019, Rapper

Roddy Ricch’s rap song entitled “The Box” hit number one on the Billboard 200 chart and

included lyrics indicating he had put a $100,000 bounty on Zimmerman’s life.

       18.     Also in 2013, the Black Lives Matter (“BLM”) vigilante group was formed,

according to its website, “in response to the acquittal of Trayvon Martin’s murderer, George

Zimmerman.” BLM members have since that time regularly in public and on social media called

for the murder of Zimmerman and have threatened his family. BLM is also known for organizing

protests against the police that have included chants calling for “dead cops.” Six police officers

were murdered during a Black Lives Matter rally in Dallas in 2016.




                                                8
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 10 of 31 PageID 16



        19.     On September 16, 2019, a film and book of the same name, The Trayvon

 Hoax: Unmasking the Witness Fraud that Divided America, were released for sale by Hollywood

 filmmaker and author Joel Gilbert (“Gilbert”). Gilbert held a press conference and film screening

 of the movie at the National Press Club in Washington DC which was covered nationally. The

 Trayvon Hoax: Unmasking the Witness Fraud that Divided America laid out massive evidence

 from Trayvon Martin’s cell phone data and other public records that conclusively demonstrated

 that the prosecution’s key witness, Rachel Jeantel, was an imposter and fake witness, and that

 Jeantel was not Trayvon’s girlfriend and not on the phone with him in the days and minutes prior

 to his death as she claimed. The film and book proved that in fact Trayvon Martin’s real

 girlfriend and real “phone witness” was Miami resident and then 16-year-old Brittany Diamond

 Eugene, whom had met with Trayvon’s mother Sybrina Fulton and personally given her a letter

 signed by her. Gilbert detailed how Eugene was coerced into making incriminating statements in

 the recorded phone call with Martin family attorney Crump, but then refused to bear false

 witness against George Zimmerman to Florida State prosecutors. The film and book also detailed

 how and when Jeantel, who is Eugene’s half-sister, was substituted into to the case to pretend to

 be Eugene in order to get Zimmerman arrested, charged with murder, and sent to prison for life.

 Sybrina Fulton is proven to have known about the witness switch, as are others.

        20.     On December 5, 2019, George Zimmerman filed a lawsuit in Polk County,

 Florida (Case number: 2019CA004884000000) for $100 million in civil damages for defamation,

 abuse of civil process and conspiracy against Sybrina Fulton, Tracy Martin, Benjamin Crump,

 Rachel Jeantel, Brittany Diamond Eugene, the FDLE, Bernie de la Rionda, John Guy, Angela

 Corey and the State of Florida that garnered national and international media coverage. The

 lawsuit alleges that all these parties conspired in the witness switch from Eugene to Jeantel, and




                                                 9
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 11 of 31 PageID 17



 that Jeantel was coached by the Martin family, their attorney Crump, and Eugene, and that state

 prosecutors knew or should have known this as well. Zimmerman’s lawsuit garnered national

 and international media coverage including on network newscasts such as ABC, CBS, and NBC,

 as well as The Today Show and in virtually every newspaper and online media source including

 The Washington Post, New York Times, Daily Mail, Rolling Stone, USA Today, Associated

 Press, The New York Post, and hundreds of others. Defendants Buttigieg and Warren most

 assuredly heard and read about this lawsuit and the underlying facts of the lawsuit, which

 included but were not limited to his acquittal.

        21.     Defendant Buttigieg is very knowledgeable of the facts surrounding the 2012

 incident in Sanford, Florida in which Trayvon Martin died, as is the American public. The name

 “George Zimmerman” is 100% synonymous with Trayvon Martin and the incident that resulted

 in the death of Trayvon Martin due to the massive publicity after the shooting, the nationwide

 protests demanding Zimmerman’s arrest without cause, the subsequent 2013 Zimmerman trial

 and his acquittal of all charges, and the acts of protest and violence that continue to this day in

 the name of Trayvon Martin. Defendant Buttigieg was himself involved in the protests,

 appearing at a “Million Hoodie March” in South Bend, Indiana on March 29, 2012 wearing a

 hoodie and speaking to the crowd.

        22.     In his February 5, 2020 Tweet that defamed Zimmerman, Defendant Buttigieg,

 after referring to Trayvon Martin’s death by stating “Trayvon Martin would have been 25 today”

 he then wrote in his Tweet, “How many 25th birthdays have been stolen from us by white

 supremacy, gun violence, prejudice, and fear?” In these statements, Defendant Buttigieg

 recklessly implied that Trayvon Martin’s death was a result of “white supremacy, gun violence,

 prejudice, and fear,” all of which refer to Zimmerman and the public would understand as




                                                   10
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 12 of 31 PageID 18



 referring only to George Zimmerman, who is known to have caused Trayvon’s death by shooting

 him. Specifically, Defendant Buttigieg’s: 1) use of the term “white supremacy” - Defendant

 Buttigieg defamed Zimmerman by claiming without any basis whatsoever that the Hispanic

 minority advocate and Obama supporter Zimmerman shot Trayvon Martin in cold blood due to

 his “white supremacy,” a racist cause that is held in great disdain and consternation by the public,

 2) use of the term “gun violence” - Defendant Buttigieg falsely portrayed Trayvon Martin’s death

 as being a result of “gun violence” and by implication that Zimmerman had engaged in “gun

 violence” which is, at a minimum, generally understood in the public arena to refer to the

 reckless and indiscriminate use of illegally owned firearms that causes the death of random

 innocent victims. In fact, as chronicled in the 2013 Zimmerman trial and well covered in the

 media, George Zimmerman was the victim of an unprovoked attack and was receiving a

 relentless beating that was causing him severe injuries when he eventually fired a single shot

 from a legally owned firearm to stop the attack to save his life. There was nothing about

 Zimmerman’s act of self-defense that could fit the public understanding of someone engaging in

 “gun violence” as Defendant Buttigieg implied of Zimmerman. In fact, Defendant Buttigieg

 knows that the 2013 trial jury acquitted Zimmerman of all charges based on the well-publicized

 evidence that Zimmerman had a registered legal weapon, had fired a single shot to stop an

 attacker in self-defense after absorbing many potentially fatal         blows and injuries, after

 screaming repeatedly for help for some time, and only after eyewitness Jonathan Good shouted

 at Trayvon Martin to stop the attack or he would call the police and Martin continuing his attack

 on Zimmerman anyway. Therefore, Defendant Buttigieg’s attributing the death of Trayvon

 Martin to “gun violence” disparages and defames Zimmerman, 3) use of the term “prejudice” -

 Defendant Buttigieg's use of the word “prejudice” as having contributed to the death of Trayvon




                                                 11
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 13 of 31 PageID 19



 Martin is a smear that disparages and defames Zimmerman, a man who is Hispanic, a minority

 advocate, and an Obama supporter, by implying Zimmerman fired a weapon out of “prejudice”

 which is also thought of as “racism” or hate of someone’s race or skin color, rather than self-

 defense as was the well documented case that Defendant Buttigieg was well aware of, 4) Use of

 the term “fear” - Defendant Buttigieg's remark about “fear” in its context of Trayvon Martin’s

 death implies racism on the part of Zimmerman as regards Trayvon Martin's skin color, and

 implies that Zimmerman shot Martin out of “fear” of his skin color or race, essentially that

 Zimmerman is racist. The only “fear” Zimmerman experienced, as established in the 2013 trial

 and well-covered in the media, was in the context of Zimmerman believing he might go

 unconscious and die from the repeated beating of his head against the sidewalk pavement or by

 choking to death from the blood going down his throat due to his broken nose during the beating

 by Martin, and Martin’s refusal to stop the attack despite eyewitness Johnathon Good’s threat to

 call the police and, 5) use of the hashtag “#BlackLivesMatter” - Defendant Buttigieg’s signing

 off of his Tweet with “#BlackLivesMatter” was another direct reference to George Zimmerman,

 as the BLM group is known to have been founded based on Zimmerman’s acquittal, and its

 members have regularly called for vigilant-style violence against Zimmerman and his family.

 Defendant Buttigieg’s writing “#BlackLivesMatter” on his post referring to Trayvon Martin’s

 death was intended to remind his followers and the public of Zimmerman being a target for hate,

 and labels Zimmerman as the person who had killed Trayvon Martin because of Zimmerman's

 “white supremacy, gun violence, prejudice, and fear” which defames and disparages

 Zimmerman.

        23.    Defendant Warren is also very knowledgeable of the facts surrounding the 2012

 incident in Sanford, Florida in which Trayvon Martin died, as is the American public. The name




                                               12
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 14 of 31 PageID 20



 “George Zimmerman” is 100% synonymous with the incident that resulted in the death of

 Trayvon Martin due to the massive publicity after the shooting, the nationwide protests

 demanding Zimmerman’s arrest without cause, and the subsequent 2013 Zimmerman trial and

 his acquittal of all charges. On February 5, 2020, Defendant Warren posted a Tweet to her

 3,600,000 Twitter followers (Exhibit 2): My heart goes out to @SybrinaFulton and Trayvon’s

 family and friends. He should still be with us today. We need to end gun violence and racism.

 And we need to build a world where all of our children—especially young Black boys—can grow

 up safe and free. Defendant Warren’s Tweet also included a retweet of four photos of a small

 Trayvon Martin aged between 4 and 10 years old, which was willfully per se false and deceptive.

        24.     Defendant Warren defamed Plaintiff Zimmerman as follows: 1) Use of the phrase

 “He should still be with us today” was a set up for the defamation that followed, as it implied that

 Trayvon Martin is not alive due to “gun violence and racism,” 2) Use of the term “gun violence”

 - Defendant Warren falsely portrayed Trayvon Martin’s death as being a result of “gun violence”

 and by implication that Zimmerman had engaged in “gun violence” which is generally

 understood in the public arena to refer to the reckless and indiscriminate use of illegally owned

 firearms that causes the death of a random innocent victim. In fact, as chronicled in the 2013

 Zimmerman trial and well-covered in the media, George Zimmerman was the victim of an

 unprovoked attack and was receiving a relentless beating that was causing him severe and

 potentially fatal injuries when he fired a single shot from a registered and legally owned firearm

 to stop the attack. There was nothing about Zimmerman’s act of self-defense that can be

 understood as “gun violence” as Defendant Warren wrote of Zimmerman. In fact, the 2013 trial

 jury acquitted Zimmerman of all charges based on the evidence that Zimmerman had a registered

 legal weapon, had fired a single shot to stop an attacker out of self-defense after absorbing many




                                                 13
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 15 of 31 PageID 21



 blows and injuries, after screaming repeatedly for help for some time, and only after eyewitness

 Jonathan Good shouted at Trayvon Martin to stop the attack or he would call the police and

 Martin continuing his attack on Zimmerman anyway. Therefore, Defendant Warren’s attributing

 the death of Trayvon Martin to “gun violence” disparages and defames Zimmerman, 2) Use of

 the term “racism” - Defendant Warren’s use of the word “racism” as having caused the death of

 Trayvon Martin is a smear that disparages and defames Zimmerman, a man who is Hispanic, a

 minority advocate, and an Obama supporter, by implying Zimmerman fired a weapon and that

 Trayvon Martin is not “with us” due to “racism” which is a form of hate and abhorred by the

 public, rather than self-defense as was the case. Defendant Warren knows that as established in

 the 2013 trial and in the media, that Zimmerman fired a single shot only because he believed he

 might go unconscious and die from the repeated beating of his head against the sidewalk

 pavement or by choking to death from the blood going down his throat due to his broken nose

 during the beating by Martin, and Martin’s refusal to stop the attack despite eyewitness

 Johnathon Good’s threat to call the police, and 3) Defendant Warren’s posted Tweet included a

 false and deceptive retweet of four photos of Trayvon Martin as a small child between the ages

 of 4 to 10 years old. By Defendant Warren’s including multiple images of Trayvon Martin as a

 small child along the context of her claims that Trayvon Martin was not with us due to “gun

 violence and racism”, she further defames and disparages Zimmerman by promoting the false

 idea he had killed an innocent small child due to his “gun violence and racism,” rather than the

 true facts that she knew, that Trayvon Martin was over 6 feet tall and was engaging in an

 unprovoked and sustained physical and potentially fatal attack on George Zimmerman that

 caused Zimmerman to eventually fire a single shot in self-defense to save his life.

                              Defendants Acted with Actual Malice




                                                 14
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 16 of 31 PageID 22



         25.     Defendants, each of them, jointly and severally, and individually, acted with

 actual malice when they tweeted the defamatory statements because they knew or had reason to

 know that what they published was false or entertained serious doubts as to the truth of what they

 published.

         26.     Defendants are world-renowned, sophisticated politicians running for the office of

 President of the United States of America. They know what is true or have reason to know what

 is false and misleading.

         27.     Defendants, each of them, jointly and severally, and individually, acted with

 actual malice because they intentionally avoided learning the truth and entertained serious doubts

 as to the truth of their tweets.

         28.     Defendants, each of them, jointly and severally, and individually, acted with

 actual malice because they were subjectively aware that the tweets were fabricated in large part

 as set forth above as they were not corroborated by anyone. Defendants intentionally wanted to

 harm Plaintiff Zimmerman.

         29.     Defendants, each of them, jointly and severally, and individually, acted with

 actual malice because what was tweeted was inherently improbable such that only a reckless

 person would have put it in circulation.

         30.     Defendants, each of them, jointly and severally, and individually, purposefully

 avoided the truth because, among other reasons to be disclosed further in discovery, they were

 part of a leftist/Democrat political partisanship scheme or parallel concerted action to injure and

 destroy Plaintiff Zimmerman’s reputation and profession.

         31.     The defamatory tweets are not an account of two sides of an issue that raises

 questions in a reader’s mind. They are evidence of not only a reckless disregard of the truth but




                                                 15
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 17 of 31 PageID 23



 also of common law malice (ill-will or dislike) because Defendants intentionally desired to “get”

 Plaintiff Zimmerman and “muckrake” him.

        32.     Because the actual malice inquiry focuses on Defendants’ state of mind at the

 time of tweets, Plaintiff Zimmerman must rely on inferences from circumstantial evidence.

        33.     Circumstantial evidence here that is alleged to indicate actual malice includes but

 is not limited to: (1) the failure to investigate seriously false allegations; (2) the failure to seek

 comment from Plaintiff Zimmerman or his lay or legal representatives; (3) the hostility, anger

 and retaliation to “get” Plaintiff Zimmerman; (4) Defendants’ sensationalism and “muckraking”;

 (5) Defendants’ preconceived plan to discredit and destroy Plaintiff Zimmerman as part of their

 political agenda to garner votes in the black community in particular before the 2020 election;

 (6) Defendants’ preconceived view or slant; (7) other statements and publications about Plaintiff

 Zimmerman, including but not limited to his 2013 acquittal; and (7) ill-will or hostility that

 Defendants’ harbor for Plaintiff Zimmerman.

        34.     Before any motion to dismiss can even be considered – even were this applicable

 which it is not here -- Plaintiff Zimmerman is entitled to discovery on Defendants’ inner

 workings in order to prove actual malice. Herbert v. Lando, 441 U.S. 153 (1979); Lohrenz v.

 Donnelly, 223 F. Supp. 2d 25 (D.D.C. 2002) (permitting discovery before ruling on actual

 malice).

        35.     Defendants published the tweets with actual malice by making a calculated

 decision not to verify their tweets because they knew or had reason to know they were false and

 misleading, but wanted to maliciously publish them anyway as it suited their political agendas.




                                                  16
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 18 of 31 PageID 24



         36.     Defendants published the defamatory tweets with actual malice by purposefully

 avoiding interviewing anyone who could contradict their story and that would have contradicted

 Defendants’ preconceived storyline.

         37.     Defendants published the defamatory tweets with actual malice when they failed

 to request a comment from Plaintiff Zimmerman or his lay or legal representatives even though

 they knew their tweets would be contradicted.

         38.     Defendants published the defamatory tweets with actual malice by making a

 calculated decision not to seek meaningful comment from anyone who could provide a different

 perspective of their false narrative.

         39.     Defendants published the defamatory tweets with actual malice by failing to

 interview anyone concerning their tweets.

         40.     Defendants published the defamatory tweets with actual malice by falsifying facts

 in an effort to bolster the credibility of their own false story.

         41.     At a minimum, Defendants had or should have had serious doubts as to the truth

 of the statements in the defamatory tweets and a high degree of awareness that they were

 probably false and therefore were required to investigate their veracity before publishing them.

 Defendants’ failure to do so amounts to actual malice. Defendants purposefully avoided the

 truth, and purposefully avoided interviewing sources and following fundamental practices

 intentionally in order to avoid the truth.

         42.     At the time of the defamatory tweets’ publication, Defendants knew that their

 statements were false, or recklessly disregarded the truth.




                                                    17
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 19 of 31 PageID 25



           43.   Plaintiff has demanded a retraction of both of Defendants’ tweets, published

 nationally and internationally and in Polk County in the state of Florida, and Defendants have

 refused and failed to even respond to Plaintiff’s demands.

                                  FIRST CAUSE OF ACTION
                                       General Defamation
                                 Defendants Buttigieg and Warren

           44.   Plaintiff Zimmerman repeats and re-alleges all of the previous allegations of the

 entirety of this Complaint with the same force and effect, as if fully set forth herein again at

 length.

           45.   Defendants, together and both of them acting in concert, jointly and severally, and

 individually, have defamed Plaintiff Zimmerman by knowingly, intentionally, willfully, and

 recklessly publishing statements about him which they knew or should have known to be false

 and misleading and/or were published with reckless disregard for the truth.

           46.   Defendants’ defamatory tweets were not privileged in any way or manner.

           47.   To establish general defamation, a plaintiff need only show that a person or entity

 (1) published a false statement of fact; (2) about another person; (3) to a third party; and (4) the

 falsity of the statement caused injury to the other person.

           48.   The false, defamatory and misleading tweets about Plaintiff Zimmerman were

 published and the falsity of the statements caused injury to him.

           49.   Defendants knew or had reason to know that their tweets were false and

 misleading and/or published with a reckless disregard for the truth.

           50.   The false impression of Plaintiff Zimmerman, which Defendants created, caused

 irreparable harm to him, his business and person and his calling, as well as to his good will and

 reputation, as well as harmed his family.




                                                  18
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 20 of 31 PageID 26



           51.   Defendants published false, misleading slanderous, defamatory statements to

 severely harm and damage Plaintiff Zimmerman on their public Twitter posts on February 5,

 2020.

           52.   These false, misleading and defamatory statements were disseminated on the

 Internet to the public and directly to millions of their followers, and republished for persons in

 this circuit and the entire world to see and hear. These false, misleading and defamatory tweets

 were further disseminated      by thousands of “retweets” and “likes” by thousands of their

 followers and others and covered by the media, which was the intent of their postings and

 publications.

                                 SECOND CAUSE OF ACTION
                                    Defamation by Implication
                                 Defendants Buttigieg and Warren

           53.   Plaintiff Zimmerman repeats and re-alleges all of the previous allegations of the

 entirety of this Complaint with the same force and effect, as if fully set forth herein again at

 length.

           54.   Defendants, together and both of them acting in concert, jointly and severally, and

 individually, have defamed Plaintiff Zimmerman by knowingly, intentionally, willfully, and

 recklessly publishing statements about him which they knew or should have known to be false

 and misleading.

           55.   Defendants’ defamatory tweets were not privileged in any way or manner.

           56.   Defamation by implication is a tort recognized in Florida. Defendants juxtaposed

 a series of facts so as to imply a defamatory connection between them.

           57.   Defendants, together and both of them acting in concert, jointly and severally, and

 individually, published false statements about Plaintiff Zimmerman and these statements were




                                                 19
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 21 of 31 PageID 27



 defamatory in that they created a false impression of him.

         58.    Defendants, together and both of them acting in concert, jointly and severally, and

 individually, juxtaposed a series of facts so as to imply a defamatory connection between them

 or, in the alternative, created a defamatory implication by omitting facts when describing the

 nature and sequence of events.

         59.    A reasonable person would understand Defendants’ statements to impart the false

 innuendo, which would be highly offensive to a reasonable person.

         60.    Defendants, both of them, intended or endorsed the defamatory inferences that the

 published statements created and these false, defamatory and misleading statements were made

 with actual malice.

         61.    The false impression of Plaintiff Zimmerman, which Defendants created, caused

 irreparable harm to him, his reputation, his business and person and his calling.

         62.    Defendants published false, misleading slanderous, defamatory statements to

 severely harm and damage Plaintiff Zimmerman on their public Twitter posts on February 5,

 2020.

         63.    These false, misleading and defamatory statements were disseminated on the

 Internet to the public and directly to millions of their followers, and republished elsewhere for

 persons in this circuit and the entire world to see and hear. These false, misleading and

 defamatory tweets were further disseminated by thousands of “retweets” and “likes” by

 thousands of their followers and others covered by the media, which was the intent of the

 posting.

         64.    Plaintiff Zimmerman has been severely harmed and damaged by these false and

 misleading defamatory statements because they subjected him to hatred, distrust, ridicule,




                                                 20
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 22 of 31 PageID 28



 contempt, and disgrace.

                                   THIRD CAUSE OF ACTION
                                        Defamation Per Se
                                  Defendants Buttigieg and Warren

           65.   Plaintiff Zimmerman repeats and re-alleges all of the previous allegations of the

 entirety of this Complaint with the same force and effect, as if fully set forth herein again at

 length.

           66.   Defendants, together and both of them acting in concert, jointly and severally, and

 individually, have defamed Plaintiff Zimmerman by knowingly, intentionally, willfully, and

 recklessly publishing statements about him which they knew or should have known to be false

 and misleading.

           67.   Defendants made and published false and defamatory statements concerning

 Plaintiff Zimmerman by calling, representing and publishing within this district, the nation and

 the world, with actual malice, that Plaintiff Zimmerman was directly responsible for “white

 supremacy,” “gun violence,” “prejudice,” “fear” and “racism,” among other defamatory

 innuendos and statements as explained above; and thus murdered Trayvon Martin as a result.

           68.   These statements are defamatory per se because they falsely accuse Plaintiff

 Zimmerman of committing a serious crime, which he was exonerated for, and which amounts to

 a crime of moral turpitude. As defamation per se, actual malice and damage to Plaintiff

 Zimmerman is presumed as a matter of law.

           69.   Defendants acted in concert and are therefore jointly and severely liable as joint

 tortfeasors, and individually.




                                                 21
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 23 of 31 PageID 29



        70.     Defendants acted with actual malice insofar as they knew that the statements

 made against Plaintiff Zimmerman were false and/or recklessly disregarded their truth.

 Defendants had reason to know that their tweets were false and misleading.

        71.     Defendants’ statements and the tweets were made without any privilege.

        72.     Defendants’ false words concerning Plaintiff Zimmerman are so harmful that

 proof of their injurious effect is unnecessary.

        73.     As a direct and proximate result of Defendants’ extreme, outrageous and

 malicious, defamatory conduct set forth above, Plaintiff Zimmerman has been the subject of

 widespread ridicule and humiliation and has suffered severe loss of reputation, which has in turn

 also caused him pain and financial damage.

        74.     These false impressions of Plaintiff Zimmerman, which Defendants created,

 caused irreparable harm to him, his reputation, his business and person and his calling, as well as

 to his family. He has also suffered financial damages.

        75.     Defendants published numerous false, misleading slanderous, defamatory

 statements to severely harm and damage Plaintiff Zimmerman on their Twitter accounts.

        76.     These false, misleading and defamatory statements were published on Twitter and

 disseminated on the Internet and retweeted and covered widely in the media for persons in this

 circuit and the entire world to see and hear.

        77.     These false, misleading and defamatory statements were published with actual

 malice, as Defendants knew that they were false and misleading, and/or at a minimum acted with

 a reckless disregard for the truth. Defendants also had reason to know that they were false and

 exhibited a reckless disregard for the truth.

        78.     Plaintiff Zimmerman has been severely harmed and damaged by these false and




                                                   22
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 24 of 31 PageID 30



 misleading defamatory statements because they subject him to hatred, distrust, ridicule,

 contempt, and disgrace.

        79.     These statements are per se defamatory because they falsely accuse Plaintiff

 Zimmerman of having committed a felony crime.

        80.     As a result of this, Plaintiff Zimmerman suffered severe reputational and other

 special and general damages, as set forth above.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff George Zimmerman prays for judgment against Defendants as

 follows:

 a.     Awarding Plaintiff Zimmerman compensatory and actual including consequential and

 incidental damages in excess of $ 265,000,000.00 million U.S. Dollars for loss of good will and

 reputation and financial and other damages as pled above in all counts;

 b.     Awarding Plaintiff Zimmerman attorney’s fees and costs;

 c.     Granting any further relief as the Court deems appropriate including preliminary and

 permanent injunctive relief, as well as leave to later amend to add a claim for punitive damages

 pursuant to Section 768.72 of the Florida Statutes;

 d.     On February 10, 2020, undersigned counsel sent a Retraction Demand email to both

 Defendants consistent with Florida Statute § 770.01. See Exhibit 3. To date, no one has

 responded to the email and thus this demand has been refused and rejected.

      PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES AND COUNTS SO

                                            TRIABLE.




                                                 23
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 25 of 31 PageID 31




 Dated: February 18, 2020                      Respectfully Submitted,

                                                  /s/ Larry Klayman
                                               Larry Klayman, Esq.
                                               The Florida Bar No. 246220
                                               7050 W. Palmetto Park Rd #15-287
                                               Boca Raton, FL, 33433
                                               Telephone: (561)-558-5336
                                               Email: leklayman@gmail.com

                                               Attorney for Plaintiff




                                      24
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 26 of 31 PageID 32




                    EXHIBIT 1
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 27 of 31 PageID 33
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 28 of 31 PageID 34




                    EXHIBIT 2
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 29 of 31 PageID 35
Case 8:20-cv-01077-CEH-CPT Document 1-1 Filed 05/08/20 Page 30 of 31 PageID 36




                    EXHIBIT 3
2/18/2020                         Gmail - Demand
            Case 8:20-cv-01077-CEH-CPT           to Retract Defamatory
                                             Document         1-1 FiledStatements Damaging to George
                                                                              05/08/20        PageZimmerman
                                                                                                     31 of 31 PageID 37




  Demand to Retract Defamatory Statements Damaging to George Zimmerman
  Larry Klayman <leklayman@gmail.com>                                                            Mon, Feb 10, 2020 at 11:09 AM
  To: info@peteformamerican.com, info@elizabethwarren.com


    Dear Mr. Pete Buttigeig and Ms. Elizabeth Warren:

    On February 5, 2020, you both tweeted out defamatory statements that damaged my client George Zimmerman. These
    tweets were widely published in Mr. Zimmerman’s home state of Florida, nationally and internationally.

    Specifically, Mr. Buttiegeig published these false and defamatory statements:

    “Trayvon Martin would have been 25 today.

    How many birthdays have been stolen from us by white supremacy, gun violence and fear?”

    Pete Buttieg#BlackLivesMatter 11:12 am

    In addition, Ms. Warren also published the following false statements on February 5, 2020:

    “My heart does out to @Sabrina Fulton and Trayvon’s family and friends. He should still with us today."

    “We need to end gun violence and racism. And we need to build a world where all of our children -- especially young
    Black boys --can grow up safe and free.”

    These false and defamatory widely published tweets, which also constitute defamation by implication, were made with
    knowledge that George Zimmerman was acquitted of murder as the jury found that he acted in self defense. Your
    published defamatory statements were, at an absolute minimum, also made with a reckless disregard for the truth and
    thus constitute actual and constitutional malice.

    You malicious intent is undisputed, as you defamed my client to try to garner votes in the African-American community
    and did not care about the truth and the resulting damage to my client.

    You are hereby on notice to retract these false and defamatory statements equating Mr. Zimmerman with white
    supremacy, racism, and gun violence, and fear, among other implied falsehoods, in 24 hours, to mitigate the great
    damage which you both have caused.

    Mr. Zimmerman also expects public apologies from both of you within this time period.

    Finally, please provide the names and contact information for your legal counsels, since you will be sued for defamation.
    On Mr.. Zimmerman’s behalf, I will ask them to accept service of the complaint on your behalf.

    Govern yourselves accordingly.

    Larry Klayman, Esq.
    Counsel for George Zimmerman




                                                                                                                                1/1
